     Case 2:20-cv-01048-WBS-DMC Document 24 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIE PAUL VIGIL, JR.,                           No. 2:20-CV-1048-WBS-DMC-P
12                       Petitioner,
13           v.                                         ORDER
14    JOE A. LIZARRAGA,
15                       Respondent.
16

17                  Petitioner, a prisoner proceeding pro se, brings this petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Pending before the Court are Petitioner’s motions for the

19   appointment of counsel (ECF Nos. 2 and 15).

20                  There currently exists no absolute right to appointment of counsel in habeas

21   proceedings. See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C.

22   § 3006A authorizes the appointment of counsel at any stage of the case “if the interests of

23   justice so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases. In the present case, the

24   court does not find that the interests of justice would be served by the appointment of counsel at

25   the present time.

26   ///

27   ///

28   ///
                                                        1
     Case 2:20-cv-01048-WBS-DMC Document 24 Filed 10/21/20 Page 2 of 2


 1                   Accordingly, IT IS HEREBY ORDERED that Petitioner’s motions for

 2   appointment of counsel (ECF Nos. 2 and 15) are denied without prejudice to renewal, at the

 3   earliest, after a response to the petition has been filed.

 4

 5   Dated: October 20, 2020
                                                              ____________________________________
 6                                                            DENNIS M. COTA
 7                                                            UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
